Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 10, 2021

                                     No. 04-21-00179-CV

            IN THE INTEREST OF K.K.O, K.Z.B, Q.K.B, A.E.B., CHILDREN

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02560
                         Honorable Susan D. Reed, Judge Presiding


                                        ORD ER

       This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this Court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant filed her notice of appeal on May 7, 2021. Thus, the 180-day
deadline in which this court must dispose of this appeal is November 3, 2021.

        On May 9, 2021, court reporter Angelita Rangel Jimenez filed a notification of late
reporter’s record. The reporter has requested an additional eleven days to file the record. The
request is GRANTED. The court reporter is ORDERED to file the reporter’s record with this
court no later than May 28, 2021. Given the time constraints governing the disposition of this
appeal, further requests for extensions of time will be disfavored.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court